16 F.3d 1228NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Larry Alan BLAKEMORE, Appellant.
No. 93-2610.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 12, 1993.Filed:  February 7, 1994.

Before McMILLIAN, Circuit Judge, BRIGHT, Senior Circuit Judge, and MAGILL, Circuit Judge.
PER CURIAM.


1
Larry Alan Blakemore appeals the district court's1 judgment entered on a jury verdict convicting him of violating 18 U.S.C. Sec. 922(g) (1988) and imposing a 262-month sentence, which is an enhanced sentence under the provisions of 18 U.S.C. Sec. 924(e)(1) (1988).  After a review of the record and finding that an opinion would have no precedential value, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas